 MID-CITY WHOLESALE MEAT CO.627Mid-CityWholesaleMeat Co., Inc.andFred J.Scoleri.Case 4-CA-6001March 21, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn November21, 1972,Administrative Law JudgeSamuel M.Singer issued the attached Decision inthisproceeding.Thereafter,theRespondent filedexceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLaborRelations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and hasdecided to affirm the rulings, findings,and conclu-sions of the Administrative Law Judge and to adopthis recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Mid-City Whole-saleMeat Co., Inc., Philadelphia, Pennsylvania, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order,except that the attached notice is substituted for theAdministrative Law Judge's notice.The National Labor Relations Act gives you, asan employee, these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of your own choosingTo act together with other employees tobargain collectively or for other mutual aidor protectionIf you wish, not to do any of these things.Accordingly, we give you these assurances:WE WILL NOT do anything that interferes withany of your rights listed above.WE WILL NOT coercively question you concern-ing your union sympathies and activities or thoseof fellow employees, nor threaten you with plantclosureor other reprisals for membership oractivity in any union, nor promise or grant youbenefits to discourage membership and activity inany union, nor induce you to withdraw member-ship from any union.WE WILL NOT discourage membership in, oractivitieson behalf of, Teamsters Local 500 bydiscriminating against you in regard to your jobs.WE WILL offer Fred J. Scoleri immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalentposition,with full seniority and all other rightsand privileges, since he was found to have beendischarged for supporting Teamsters Local 500.WE WILL make up all pay Fred J. Scoleri lost,plus interest.MID-CITY WHOLESALEMEAT CO., INC.(Employer)'We correct the following inadvertent errors in the Administrative LawJudge's Decision (1) His statement that "Also according to Silverman, allhis drivers,except Sturgeon Brown, were under suspension"should becorrected to read "Also according to Silverman, all his dnvers, exceptSpurgeon Brown,were under suspicion" (2) His statement that "Inresponse to the drivers' requests, Solomon also offered to give themovertime benefits and a 38-hour guaranteed workweek, if they remainedwith Local 196", should be corrected to read "In response to the dnvers'requests, Silverman also offered to give them overtime benefits and a 38-hour guaranteed workweek, if they remained with Local 196 "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentAfter a trial before an Administrative Law Judge, atwhich all sides had the chance to give evidence, it hasbeen decided that we, Mid-CityWholesale Meat Co.,Inc., have violated the National Labor Relations Act,and we have been ordered to post this Notice.202 NLRB No. 101DatedBy(Representative)(Title)We will notify immediately the above-named indi-vidual, if presently serving in the Armed Forces oftheUnited States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice, 1700 Bankers Securities Building,Walnut & Juniper Streets, Philadelphia, Pennsylvania19197, Telephone 215-597-7601. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSAMUEL M. SINGER, Administrative Law Judge: Thisproceeding was tried before me in Philadelphia, Pennsylva-nia,on August 17-18 and September 6, pursuant to acharge filed on May 12 and complaint issued on August 10,1972.1 The complaint alleges in substance that Respondentviolated Section 8(a)(1) and (3) of the National LaborRelationsAct: (a) through interference, restraint, andcoercion (including interrogation of employees concerningtheir union activities, promises of benefits if they refrainedfrom such activities, and threats of reprisals if they assistedor supported a union); and (b) through discriminatorydischarge of an employee for joining and assisting a union(Teamsters Local 500).All parties appeared and were afforded opportunity to beheard and to examine and cross-examine witnesses. Briefswere received from the parties on October 24. Upon theentire record 2 and my observation of the testimonialdemeanor of the witnesses, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENT; LABORORGANIZATIONS INVOLVEDRespondent, a Pennsylvania corporation, with principalplace of business in Philadelphia, Pennsylvania, is engagedin the wholesale distribution of meats. It annually sells topurchasers in other States, and purchases from sellers inother States, goods and products valued in excess of$50,000. I find that at all material times Respondent hasbeen and is an employer engaged in commerce andoperations affecting commerce within the meaning of theAct.Amalgamated Food Employees Union Local 196 (Local196-with which Respondent has had contractual rela-tions)and Teamsters Local 500 (Local 500-of whichCharging Party was a member) are each labor organiza-tionswithin the meaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA.The Facts1.The drivers' dissatisfaction with Local 196representation and attempts to join Local 500;Respondent's interrogation and threats todiscourage Local 500 organizational activityDuring the period here involved, Respondent's officialsand agents included Louis Feldman (president), AlvinSilverman (secretary -treasurer), Nate Klevansky (manag-er), and Irving Zalut (shipper). Its 10 employees-3 or 4'Unless otherwise indicated all dates herein are in 19722Transcript as corrected by my order on notice dated October 24, 19723As indicated, the above findings are based on the credited testimony ofBrown who,althoughnot a highly articulate witness, testified withconviction and sincerityRespondent's secretary-treasurer, Silverman, whohad close business and personal contacts with Brown, an old-time (7 1/2-year) employee, himself described Brown as completely trustworthy andhonest, indicating that he had great confidence in him4 It is to be noted that the above credited testimony of Scoleri (theCharging Party and alleged discriminatee) parallels that of Brown in severaltruckdrivers and the rest "utility" men-were representedby Local 196, with which Respondent has had contractualrelations. Utility men are primarily engaged in packing andpreparing customer orders while truckdrivers deliver theorders to customers; the utility men may, however, becalled upon to drive the trucks.In February, Local 196 served notice on Respondent ofits intent "to negotiate changes" in the existing collectiveagreement expiring on May 4., Around the same time,several employees-including Spurgeon Brown, a long-time truckdriver-decided to seek representation by Local500 since they were dissatisfied with Local 196's service tothemen. Brown and other employees later signed Local500 authorization cards. Brown testified credibly that,shortlyafterhe signed his card, Company ManagerKlevansky called him to his office, told him that he hadheard the men "contacted" Local 500, and asked if thiswere "true." Brown admitted that it was, indicating thatthey had attempted to bring in Local 500as far back as ayear before, "because we wanted 500 to be our representa-tiveswhen the [Local 1961 contract ran out." Klevanskysaid he "would not bother with 500" and that "before hewould have it he would sell out and go to Florida orsomewhere."3Around the same time (February 22), Scoleri, hired as autilityman but later assigned to truckdriving, testifiedcredibly that he, too, had been summoned to Klevansky'soffice.Klevansky asked him if he knew "anything aboutLocal 500," indicating he was aware that Brown andanotherdriver(Williams)had signed cards. Scoleridisavowed knowledge about Local 500, denied joining it,and promised he would not sign a card if given certain sickand hospitalization benefits. Klevansky said that Brownand Williams would be fired for joining Local 500, that he"would take care" of Scoleri, and that Scoleri would beassigned the "easy" driving routes. Scolen reported thisconversation to Supervisor Zalut, the Company's shipper,who assured Scoleri that he "would get the easy ones fromnow on," i.e., the "Atlantic City and South Jersey" routesrather than the more difficult city (Philadelphia) jobs.4On, March 3, while having his truck filled with gas nearthe plant, Local 500 Shop Steward Thomas (who workedfor a company across the street from Respondent's plant)urged Scoleri to sign an authorization card. After explain-ing the benefits Local 500 offered, Scolen agreed to join.Thomas told him he would bring "the papers" to sign thenext week.Several days later (Tuesday, March 7), after completinghisdeliveriesand returning with his truck, Secretary-Treasurer Silverman asked Scoleri whether he had joinedLocal 500. When Scoleri said, "No," Silverman cautionedhim to "stay away from it" and not to "join it." Silvermanthen asked if he knew "who signed" up; Scoleri said thatparticulars, includingKlevansky's questioning concerning Local 500organizationalactivityand threats of reprisals for engaging in suchactivityMoreover,Zalut,a company witness, did not specifically deny thestatements ascribed to him by Scoleri Furthermore,although Silvermansought to convey the impression that Scolen was a utility man throughouthis employment and drove only occasionally,Zalut admitted that Scolenhad regularly worked as a truckdnver prior to his March 10 discharge Nordid any company witness contradict Scolen's testimony that "my truck wasthe Jersey one" prior to the time of his dismissal MID-CITY WHOLESALE MEAT CO.629"outsideofWillie [Williams] and Brownie [SturgeonBrown], I don't know." 52.Employee Scoleri signs a Local 500 card onMarch 8 and is accused of failing to turn inmerchandise on March 9The next morning (Wednesday, March 8), as Scoleridrove his truck out of one of the bays (with employeeYancey sitting beside him in the cab), Scoleri was forced tocome to a halt at the office door leading to the plantbecause of the heavy street traffic. At this point, Local 500Representatives Thomas and Itallo came over and askedScoleri to sign an authorization card. As he began signingone, Scoleri observed Silverman standing at the office dooror nearby platform watching him.6When Scoleri reported to work at 9 a.m. on the next day(Thursday,March 9), Supervisor Zalut (Respondent'sshipper) told him not "to punch in" since his regular truck(the one he usually drove to New Jersey) was not yetloaded and ready. Zalut asked, "You joined 500 yesterday,didn't your" Scoleri said, "Yes." Driver Willie Williams,whose truck was already loaded and locked and waspresent, also said that he had joined Local 500. WhenScoleri asked how Zalut knew about his joining Local 500,the latter stated that Local 500 President Amoroso "was in[the plant] the day before, and they seen the tickets, that'show [Zalut] knew [Scoleri] signed."7 Scoleri then went outto get coffee while his truck was being readied. When hereturned, Zalut directed him to drive Williams' loadedtruck rather than his own. He refused to permit Scoleri toopen the truck to exchange his handtruck for that ofWilliams inside the locked truck.8 Before moving the truck,Williams, who had helped Zalut load it,9 told Scoleri thattwo extra turkey rolls were placed on the truck as part of acustomer's (Ted Alexander's) order althoughtheydid notbelong in that order. Wise (the utility man who collectsmerchandise listed on customer orders and hauls it bydolly to the platform and truck) similarly informed Scoleriabout the two extra turkey rolls in the Alexander order, asalso did Coftin, the Local 196 steward. Scolen said that hewould "definitely bring them back" if they were "extra"and did not belong in any customer's order.Scolerimade the deliveries inWilliams' truck inPhiladelphia (not his normal "Jersey" route) as directed.When he arrived at TeL' Alexander he found, as he hadbeen told by three fellow workers, that two turkey rolls did5Based on Scoleri's credited testimony, Silverman did not deny theincident6Based onthe credited testimony of Scoleri, corroborated by Thomasand YanceyWhile much of the testimony of Yancey, a Local 500 cardsigner,isconfusing and unreliable,his testimony on the above incidentconforms to that of Scoleri and Thomas and is credited According toThomas, when Scoleri saw Silverman looking at him, Scoleri instinctivelyexclaimed,"Al [Silverman]seen me from the platform I know I'm firednow", but Thomas tried to reassure him not to "worry about it " AlthoughSilverman denied knowing that Scolen had joined Local 500, he did notdeny the incident His testimony as to knowledge of Local 500 adherents isevasive and equivocalWhile at first definitively asserting that he did notknow the identity of any signatories prior to Scolen's March 10 discharge,he then admitted knowing that Brown had signed a card, stated he "didn'tknow for sure"whether Williams had signed one also, and asserted that hewas sure that Melvin Jones "did not want to be in Local 500 "IRespondent's answer admits the complaint allegation that Zalut hadnot belong in that order and he thereupon put them asideto bring back to the plant along with rejected merchandise.When he made his delivery at the next stop (Savage store),the customer rejected some items which he also placedaside.However, when he stopped at Quaker Markets, thenext store on his route sheet, he discovered that Quaker'spackage was short two turkey rolls, part of that customer'sorder.After checking the two extra rolls he previouslyfound in the Alexander order, he discovered that theyweighed precisely the same 10 and he accordingly deliveredthem to Quaker. When he drove back to the plant at theend of the day (around 4:30 p.m.) he turned in the moneyshe had collected and the rejected merchandise to Secretary-Treasurer Silverman. ii When the latter asked "is that it,"Scoleri said "yes" and left. Silverman admittedly saidnothing about any missing turkey rolls.The above findings are based primarily on the creditedtestimony of Scolen, in part corroborated by Respondent'switnessWilliams. Scoleri impressed me as an essentiallyhonestwitness,appearedsincereand forthright, andwithstood close cross-examination. I do not credit Supervi-sorZalut's testimony thatWilliams' truck, driven byScoleri onMarch 9, contained four turkey rolls. Zaluttestified that he and driver Williams had loaded the truckfrom "start to finish"; that he personally placed the twoturkey rolls in the Quaker package as called by the Quakerorder; that when he reached the Alexander package (twoorders away) he found two turkey rolls which did notbelong there; that he immediately matched the weights ofthese against those written on Quaker's bill and foundthem to be different; that when he reported to Silvermanabout the two "extra" rolls in the Alexander order, thelatter told him "to leave them ride," i.e., to leave them aspart of the Alexander order; that, at the last moment,Silverman switched drivers, directing that Scolen, notWilliams, drive Williams' truck; and that he then openedthe truck to permit Williams to remove his handtruck andScoleri to substitute his. Zalut's testimony is in sharpconflict in material respects with that of Williams, anothercompany witness. To begin with, Williams on cross-examination admitted that several orders already had beenplaced on the truck before he arrived at work,12 recallingthat the Alexander (the second after Quaker) order was thefirst one he personally handled that morning. Although hetestified that Zalut did say that the Alexander packagecontained two turkey rolls not belonging there, Williamsleft them in the Alexander package as directed. Significant-"interrogated" employees concerning their union membership and activitieson March 9 Local 500 Steward Thomas testified credibly that just prior tosigning up Scoleri on March 8, Amoroso and other Local 500 officials toldhim that they already had four signed cards and needed Scolen's (fifth)authorization card for "going to the Company this [March 8 ] morning withthe cards "8Each driver was assigned a handtruck (used for hauling packages fromthe truck to the customer's store) for which he was personally responsible9During the period in question, it was customary procedure for thetruckdriver to load the items on the truck as Zalut (the shipper) checked offthe items on the order and noted their weights10One roll was 6 pounds, 5 ounces, and the other 6 pounds, 9 ouncesThe selling price for both rolls was $15 80Supervisor Zalut (the shipper) had already left for the dayizZalut testified that he reported to work at 5 30 a in , Williams wasasked to report between 7 30 and 8 a in 630DECISIONSOF NATIONALLABOR RELATIONS BOARDly, however, Williams was certain that the weights he left inthe Alexander order was "six five and six nine," recallingthese weights to be Zalut's "favorite number." These wereprecisely the same weights Zalut admits writing on theQuaker order.13 Finally, contrary to Zalut's testimony,Williams indicated that the locked truck was not opened toexchange his handtruck for that of Scoleri. As betweenZalut and Williams, I prefer to credit the latter. Zalutimpressed me as an individual who, as a loyal member ofthemanagerial hierarchy, felt impelled to conform histestimony to what he regarded to be in the best interest ofhis employerOn the other hand, Williams, who is stillemployed by Respondent, testified under the watchful eyeof his employer and at its behest (he was a companywitness),but at the risk of incurring its displeasure.143.Thedischarge of Scoleri on March 10When Scoleri reported to work the next morning (March10),SupervisorZalutdirectedhim to see CompanyManagerKlevansky.When the latter asked, "Whathappened to the two turkey rolls that were on the truck,"Scoleri explained that he had transferred the two piecesfrom the Alexander order, which did not call for turkeyrolls, to the Quaker order which did. Klevansky insistedthat there were two additional turkey rolls, that Scolerifailed to account for them, and said, "I'm going to have tolet you go because you stole these two turkey rolls." Scoleriprotested, stating that there were only two turkey rolls onthe truck and said that "the only reason you'refiring me isbecause I joined [Local] 500." When Scoleri asked why hewas not being allowed to pay for the claimed missing rolls($15.80) as other employees had previously been permittedtodo when they could not account for merchandise,Klevansky "wouldn't even hear of it."The above findings are based on Scoleri's creditedtestimonySecretary-Treasurer Silverman, who testifiedthat he was "within earshot" of the conversation betweenKlevansky and Scoleri, did not state what he heard. Heonly emphasized that Scoleri was dismissed because he"wasn't able to protect our merchandise on our truck,"explaining that Scoleri could not account for two of theclaimed four turkey rolls. Although he stressed that "wehave never accused hum of stealing," in his initial sworn"answer" to the unfair, labor practice charges, Silvermanaverred that Scoleri was discharged because he "removedmerchandise . . . without any authority"-acknowledgingthat this "seems to be a different" reason than that heassigned at the hearing.15 According to Silverman, he toldScoleri that he would forget the incident if Scolen retracedhis route and recovered the missing turkey rolls, but Scolerideclined his offer. Silverman admitted, however, that this13Although first testifying that the turkey rolls found in the Alexanderorder were 7 1 and 7 2 pounds, Zalut later admitted that he could not recallthe actual weights14This undoubtedly accounts for Williams'hesitant and cautious answerto a critical question at the end of company counsel's direct examinationAsked "How many turkey rolls did you see go onto the truck," Williamsresponded,"Ithink there were four I'm not sure"Williams' testimony oncross-examination shows that he could not have seen four rolls "go onto thetruck", the Alexander order (which contained the two unordered turkeyrolls) was the first he loaded that morning and he had nothing to do with thecould easily have been achieved by Scoleri's buyinganywhere and bringing back two turkey rolls.The record shows that the disappearance of merchandiseand pilferagewas a chronic problem at the plant.According to Silverman, this was by no means "unique" atRespondent as this was "a constant problem in the meatindustry."Also according to Silverman, all his drivers,except Sturgeon Brown, were under suspension. Admitted-ly,however, prior to March 10 no employee had beendischarged or otherwise penalized for shortages or theft.Instead,Respondent uniformly followed the practice ofrequiring truckdrivers to pay for unaccounted merchan-dise.According to Silverman, the discharge penalty wasimposed on Scoleri because it was the first time Respon-dent definitely knew that there was "something extra" onthe truck which Scoleri could not account for.4.Further company interference, restraint, andcoercion; Silverman's April 28 threats, promises ofbenefits, and solicitation of employees to withdrawfrom Local 500Subsequent to Scoleri's discharge, employee SturgeonBrown (Respondent's long-time and trusted employee,supra,In. 3) hadseveral conversationswith Secretary-Treasurer Silverman regarding Brown's continued adher-ence to Local 500. Silverman asked whether Brown wantedto "go 500 or 196." On one occasion, Brown indicated thathe "couldn't give his decision," suggesting a meeting of alldrivers "to see how they felt."On April 26, 8 days before expiration of Respondent'scollectiveagreement with Local 196, company counselwrote Local 196 requesting a bargaining meeting, pointingout that Respondent's drivers "have been approached byLocal 500 to represent them," and stating that "[u]nder nocircumstances will [Respondent] recognize Local 500 norwill it bargain with it." The letter concluded' "it is thedesire of my client to continue its relationship with yourunion, and accordingly, we are ready to negotiate as soonas possible.My client intends to take whatever legal actionisnecessary to maintain the status quo as to representationby your union and to oppose any action taken by Local5001116Two days later (April 28), Silverman called his then threedrivers (Brown,Williams, and Jones) into his office andtold them that he wanted to know whether they were goingto"staywith 196 or 500." After Silverman stated he"couldn't go along with 500," Brown asked why represent-atives of Locals 500 and 196 were not present to tell themen "what to do." Silverman indicated that both Unionshad given him authority to ascertain the dnvers' wishes.After some discussion, the men asked "what benefits" theywouldget "if wewould stay with 196 for another year,"Quaker order (which according to Zalut also contained two turkey rolls)that was loaded by Zalut before Williams' arrival15 In the same document,and also at the hearing,Silverman assertedthat Respondent had consulted Local 196 (the employees' then bargainingrepresentative and the rival of Local 500 which employees-includingScoleri-had joined)concerning the discharge and that Local 196 suggestedor "instructed" Respondent to dismiss Scoleri16Silverman testified that the letter was sent to Local 196 because "wehadn't heard from them" about renewal of the last contract MID-CITY WHOLESALE MEAT CO.explaining thatLocal500 had proposed to secure for themcertain wage increases.Silverman said Local 500's wagedemands were too high and would put him "out ofbusiness"but that he was willing to give them a 50-centhourlywage raise the next year and an additional 25 centsthe second.In response to the drivers' requests,Solomonalso offered to give them overtime benefits and a 38-hourguaranteed workweek,if they remained with Local 196. Hestressed that he "would not stay in business"ifLocal 500came in, warning that he was "going to close up or getother truckers to do the hauling"rather than deal withLocal 500. Aftertelling them that "it was up to[the drivers]to take it or leave it," Silverman asked them to sign thefollowing typewritten document which he had prepared:The Undersignedhaving signed representative cardswith Local500 under duress, doherebyretract ourdesires for their representation.We requestthatwe remain in Local 196 and theyremain our representatives in negotiations with Mid-CityWholesaleMeat Co.Ultimatelyall three drivers signed the document. Explain-ing why he signed it, Brown testified:Well, thepaper was laid on the table in front of us,three quarters of an hour before it was signed onaccountof delay, mostlyofme .' ..Ididn'twant tosign it . . . At this particular time, I wanted 500 and Ididn't know whether to sign it. . .Iwas debating onwhether,inmy mind,to sign it and forget about 500.. .. But Mr. Silverman said that he wouldn't let itcome in-he would have to close up because of the waythey wouldoperate, and I didn'twant to be out of workThe meeting with Silverman and the employees' delibera-tions lasted over an hour, for which time they were paid byRespondent.17B.Conclusions1.Interference,Restraint, and CoercionIfind and conclude that Respondent interfered with,restrained, and coerced its employees in the exercise ofrights guaranteed in Section 7 of the Act, in violation ofSection 8(a)(1) of the Act, by the following acts andconduct:(a)Company Manager Klevansky's February question-ing of employee Brown as to the employees' Local 500activities and his threat to sell or close the plant rather thandeal with Local 500.(b)Klevansky's similar questioning of employee Scoleriin February, his threat to fire Local 500 adherents, and hispromise to give Scoleri choice truck routes for refrainingfrom Local 500 membership and activity.(c) Secretary-Treasurer Silverman'sMarch 7 interroga-tion of Scoleri as to whether he had joined Local 500, hiswarning to "stay away from it," and his inquiry as to theidentity of others "who signed" with Local 500.17The above findings concerning the April 28 meeting, based on thecredited testimony of Brown, are further supported in part by the testimonyof employees Williams and Jones and of Silverman-all of whom testifiedmore briefly on this incident Silverman stated that before his meeting withthe drivers, Local 196 "didn't come to negotiate so I felt that it was any duty631(d) Supervisor's Zalut's March 9 questioning of Scolen asto whether he had joined Local 500.(e) Silverman's April 28 promises of benefits (includingincreased wages, better overtime terms, and a guaranteedhourly workweek) to induce drivers to adhere to Local 196,his threats to close the plant or hire independent haulersrather than deal with Local 500, and his solicitation ofdrivers to withdraw from Local 500.2.Thedischarge of ScoleriThe question whether Respondent discriminatorilydischarged Scoleri presents, of course, a question of fact.The Board and courts have repeatedly observed thatmotive for an employer's action in cases of this type isusually determinable only by circumstantial evidence sincedirect evidence of a purpose to discriminate is rarelyobtainable.Corrte Corp. of Charleston v. N. L. R.B.,375 F.2d149, 152-153 (C.A. 4) and cases cited. "It would indeed bethe unusual case in which the link between the dischargeand the union activity could be supplied exclusively bydirect evidence."N.L.R.B. v. Melrose Processing Co.,351F.2d 693, 698 (C.A. 8). Moreover, "the rule is wellestablished that although ample valid grounds may existfor the discharge of an employee, that discharge willviolate Section 8(a)(3) if it was in fact motivated, evenpartially, by the employee's union activity [citing cases].Thus, where these are legitimate reasons for the dischargeof an employee, the question is whether those were in factthe only grounds for the dismissal, or whether they were`put forth as a mere pretext to justify an impermissibledischarge.'" N.L.R.B v. Pembeck Oil Corp.,404 F.2d 105,109-110 (C.A. 2). See also,N.L R.B v. Symons Mfg. Co,328F.2d 835, 837 (C.A. 7). The "Board could welldetermine on the whole record that `but for' their unionactivities. . employees would not have been discharged."Self-Reliance Ukranian American Cooperative Assn., Inc. v.N.L R.B., 461F.2d 33 (C.A. 7); see alsoSweeney &Company,437 F.2d 1127, 1133 (C.A. 5).Applying the foregoing principles, I conclude that therecord amply supports a finding that the March 10discharge of Scoleri was motivated in substantial control-ling part by Respondent's opposition to his Local 500membership and sympathies. In reaching this conclusion, Irely particularly on the following factors: Respondent'sstrong Local 500 animus evidenced, among other things,by its threats (uttered both before and after the discharge)to close the plant rather than deal with Local 500; itsknowledge that Scoleri had signed a Local 500 authoriza-tion card evidenced by Secretary-Treasurer Silverman'sobservation of this event (2 days before the discharge) andScoleri's admission to Supervisor Zalut (on the day beforethe discharge) that he had signed one; 18 the apparentresentment of Silverman and Plant Manager Klevanskybecause of Scoleri's decision to join Local 500 after Scolerihad assured them he would heed their admonition to "stayaway from it" and after Klevansky had awarded him theto negotiate [with the drivers]" According to Silverman, he reported theresults of the meeting to Local 196, which then executed a new 2-yearcollective agreement based on the terms he and the drivers had agreed onisCfMelrose Processing Co,351 F 2d 693, 698 632DECISIONSOF NATIONALLABOR RELATIONS BOARDmore desirable (New Jersey) truck routes for abstainingfrom Local 500; the timing and coincidence of thedischarge within less than 2 days after Scolen had joinedLocal 500; and the inadequacy of Respondent's explana-tions for the discharge. Although Respondent claims thatScolen was dismissed because he had failed to account fortwo of the four turkey rolls on the truck (both valued at$15.80), the credited evidence shows that there were onlytwo turkey rolls on the truck and that these were deliveredto the customer (Quaker) for whom they were destined. Tobe sure, Scolen knew (as he was told by three employees)that there were two "extra" pieces on the truck, but thesewere placed in the Alexander order (where they did notbelong) instead of the Quaker order where they did. Scolendid nothing more than any conscientious driver would do,i.e.,place the two "extra" Alexander pieces in the Quakerpackage which was short two turkey rolls-each preciselythe same weight as called for in the Quaker order. In anyevent, it is conceded that shortages and pilferage were achronic problem and that no driver previously wasdisciplined, let alone discharged, for failing to account formerchandise Admittedly, also, Respondent here departedfrom its uniform and customary practice of permittingtruckdrivers to pay for unaccounted merchandise, assum-ing (as Respondent claims) that there was a shortage.Moreover, there appears to be a discrepancy in the type ofmisconduct attributed to Scoleri.While Klevansky onMarch 10 told him he was discharged because he "stole"two turkey rolls and Silverman in his initial answer to theunfair labor practice charges averred that he had "removedmerchandise . .without authority," at the hearingRespondent took the position that "we have never accusedhim of stealing" and that he was dismissed simply becausehe "wasn't able to protect our merchandise on ourtruck"-an obviously less serious offense.It is true that here, as in other discharge cases, there issome evidence tending to negate discriminatory motive.Thus, the record shows that Respondent retained otherLocal 500 adherents such as Brown and Williams.However, it is well settled that the "fact that respondentretained some union employees does not excuplate himfrom the charge of discrimination as to those discharged "N.L R.B. v. Nabors,196 F.2d 272, 276 (C.A. 5). Respon-dent may well have attained its objective of discouragingLocal 500 activity by making "an example" of even onlyone Local 500 adherent. SeeN.L.R B v. Shedd-Brown Mfg.Co., 213 F.2d 163, 174-175 (C.A. 7). In any event, soundbusiness reasons may explain why Respondent retainedother Local 500 sympathizers such as Brown and Jones.The latter were senior and experienced drivers; indeed,Brown was regarded as the most trustworthy of all andSilverman (who had longstanding personal relations withhim) may have hoped to influence him to abandon Local500-which he later (on April 28) did. On the other handScoleri,who had been with Respondent only 7 months,was most dispensable. Furthermore, as already indicated,Scoleri, who joined Local 500 after reassuring Respondentthathe would not and after being rewarded for hisabstention, undoubtedly aroused Respondent's ire. Finally,itwas Scoleri's authorization card, the fifth (and last)obtained by Local 500, that triggered the latter's visit toRespondent to demand recognition.Contrary to Respondent's contention (br. pp. 9-10), thefact that the Company discharged Scoleri only afterconsultation with and at the direction of Local 196, is of nomoment. It is well settled that an unfair labor practicecannotbe excused because of pressure against theemployer, whether such pressure is exerted by a union oremployees. SeeN.L R.B. v. Pappas and Co.,203 F.2d 569,570 (C.A. 9);N.L.R.B. v. Oertel Brewing Co.,197 F.2d 59,62 (C.A 6). Cf.PortoMills, Inc.,149 NLRB 1454, 1464.Nor do I see any significance in the fact, stressed byRespondent (br. pp. 9-10), that Local 196 was thebargaining representative of the employees at the time oftheMarch 10 discharge, that it had a viable collectiveagreement with it at the time, and that it was under nolegal obligation to recognize and deal with Local 500 forwhich Scoleri signed a card. The statutory guarantee ofself-organization assures employees the right to seek achange in bargaining representatives. The record showsthat it was the drivers' dissatisfaction with Local 196 thatprompted them to seek representation by Local 500 at theexpiration of the Respondent's current collective agree-ment with Local 196. Respondent here is not charged witha refusal to recognize and deal with Local 500, but withunlawful attempts to thwart its employees' attempts toaffiliatewith Local 500 through interference, restraint, andcoercion and through the discriminatory discharge of oneof its drivers.Ifind and conclude that the reasons advanced byRespondent for Scoleri's March 10 discharge are pretextu-ous. I conclude that the discharge was, in at leastsubstantial and controlling part,motivated by Respon-dent's opposition to Local 500, in violation of Section8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.By coercively questioning employees concerningtheir Local 500 sympathies and activities, by threateningthem with reprisals (including plant shutdown) if Local 500came in, by promising and granting them benefits todiscourageLocal 500 affiliation and activity, and bysoliciting employees' withdrawals from Local 500, Respon-dent has interfered with, restrained, and coerced employeesin the exercise of rights guaranteed in Section 7 of the Act,in violation of Section 8(a)(1) of the Act.2.By discharging Fred J. Scoleri on March 10, 1972,and thereafter failing or refusing to reinstate him, in orderto discourage affiliation with and activity on behalf ofLocal 500, Respondent has discriminated in regard to hireand tenure of his employment, in violation of Section8(a)(3) and (1) of the Act.3The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYThe recommended order will contain the conventionalremedial provisions in cases involving findings of interfer-ence, restraint, and coercion, and discriminatory discharge,in violation of Section 8(a)(1) and (3) of the Act. These will MID-CITY WHOLESALE MEAT COrequireRespondent to cease and desist from the unfairlabor practices found, and to offer reinstatement withbackpay to the employee discriminated against. In accord-ance with usual requirements, reinstatement shall be to thediscriminatee's formerjob or, if thatjob no longer exists, toa substantially equivalent position, without prejudice to hisseniority or other rights or privileges. The discriminateeshall be made whole for any loss of earnings he may havesuffered by reason of the discrimination against him bypayment to him of a sum of money equal to that which henormally would have earned from the date of his discharge(March 10, 1972) to the date of a valid offer ofreinstatement, less net earnings during such period, to becomputed in the manner prescribed in FW.WoolworthCompany,90 NLRB 289, and IsisPlumbing & Heating Co.,138 NLRB 716.In view of, the nature of the unfair labor practicesRespondent has engaged in, I shall recommend that it berequired to cease and desist from infringing in any mannerupon rights guaranteed employees by Section 7 of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 19ORDERRespondent,Mid-CityWholesaleMeat Co., Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Coercively questioning employees concerning their orother employees' sympathies and activities for any labororganization; threatening employees with plant closure orother reprisals for membership or activity in any labororganization;promising or granting them benefits todiscouragemembership in or activity for any labororganization; inducing employees to withdraw member-ship from any labor organization of their choice; and inany other manner interfering with, restraining, or coercing19 In the eventthat no exceptions are filed as provided by Sec 102 46 oftheRules andRegulationsof the National Labor Relations Board, thefindings, conclusions, recommendations, and recommended Order, hereinshall, as provided in Sec 102 48 of theRules and Regulations,be adoptedby the Board and become its findings, conclusions, and Order, and allobjections thereto shall be deemed waived for all purposes633employees in the exercise of their nghts under Section 7 ofthe Act.(b)Discouragingmembership in and activities forTeamsters Local 500, by discriminating in regard to thehire and tenure of employment of Respondent's employeesor by discriminating in any other manner in regard to anyterm or condition of their employment, in order todiscourage such membership or activities.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a)Offer Fred J. Scoleri immediate and full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to hissenionty or other nghts and privileges, and make himwhole for any loss of earnings he may have suffered as aresult of his discharge, in the manner set forth in "TheRemedy" section herein.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allrecords necessary to analyze the amount of backpay thatmay be due Fred J. Scoleri, including payroll records,timecards, social secunty records, and other records.(c) Post at its plant in Philadelphia, Pennsylvania, copiesof the attached notice marked "Appendix," 20 Copies ofsaid notice, on forms provided by the Regional DirectorforRegion 4, shall, after being duly signed by Respon-dent's representatives, be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customanly posted.Reasonable steps shall be taken by Respondent to insurethat said Notices are not altered, defaced, or covered byany other material.(d)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith.20 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "